Citation Nr: 0616302	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  97-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for allergies and hair 
loss as a result of exposure to herbicides.

3. Entitlement to a higher initial rating seborrheic 
dermatitis, tinea pedis and cruris currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and Dr. J. 
ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The weight of the medical evidence is against a diagnosis 
of PTSD.  

2.  Allergies and hair loss were not present in service, and 
are not otherwise shown to be related to service, including 
exposure to herbicides while performing active service.

3.  The seborrheic dermatitis is not productive of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area or exposure to at least 5%, but 
less than 20%, of the entire body or at least 5%, but less 
than 20%, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2005).
2.  Allergies and hair loss were not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3307, 3.309 
(2005).

3.  The criteria for a compensable disability evaluation for 
seborrheic dermatitis, tinea pedis, and cruris have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118 (2002); 38 C.F.R. §§ 4.7, 4.118 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. See 38 C.F.R. § 3.304(f). 

Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

The veteran's DD 214, Report of Transfer or Discharge and 
other service administrative records, confirm that he served 
in the Republic of Vietnam.  His military occupational 
specialties were listed as supply handler and duty soldier. 
The records are absent for any indication of combat awards, 
citations or medals and therefore his lay testimony does not 
establish the occurrence of his claimed in-service stressors.  

A review of the veteran's medical history shows treatment by 
VA clinical February 1991 for difficulty sleeping and 
nervousness.  The provisional diagnosis was to rule out PTSD, 
and he was referred to a PTSD clinic.  No follow-up was 
reported.  

Private clinical records from March and May 1994, reveal the 
veteran's complaints of flashbacks of Vietnam, insomnia, 
nightmares of war events, and an inability to watch televison 
programs concerning war.  Possible  PTSD, and PTSD were 
diagnosed.  A psychiatrist commented that the veteran's 
emotional condition was related to time served in Vietnam. In 
a September 1994 psychiatric examination report the diagnosis 
was PTSD versus major depressive disorder.   

In a May 1995 statement, the veteran reported that he served 
in "Cam Ram Bay" and "Da Nag" with the UO 56  COA 96th QMB 
ADO SF 9631, the UO #2, 221 st. Supply SVC Co., U014, 221th S 
&S -Co.1.  He stated that as a truck driver and he went to 
different combat zones to give support and supplies to 
soldiers.  He reported that while driving the trucks they 
were constantly attacked, and that others were wounded, and 
killed from both sides, but he did not remember their names.

In December 1995, for purposes of a Social Security 
Disability evaluation award, a physician stated that medical 
evidence showed the veteran suffered from  PTSD and major 
depression.  

At a July 1996 VA PTSD examination by a Board of 
psychiatrists, it was indicated that the veteran did not 
describe in detail any situation or stressor.  The veteran 
complained of sleep disturbance, memories of Vietnam service, 
anxiety, and depression.  The diagnosis was dysthymia.  It 
was opined that the veteran had no symptomatology or 
stressors that warranted a PTSD diagnosis.  In an August 1999 
VA PTSD examination the diagnosis was Dysthymia, and it was 
indicated that based on the veteran's record, history, and 
evaluations he did not fulfill the criteria for PTSD.


 
At a May 1997 personal hearing at the RO, a private physician 
testified that he did not agree with a previous diagnosis of 
dysthymia, and that the veteran's symptoms were due to 
Vietnam service.  It was stated that the veteran had reported 
being under fire while in Vietnam, and that a friend was 
killed.    

Received in July and September 2002 were statements from a 
private psychiatrist dated August 1997 through March 2002, 
that were limited to information indicating that the veteran 
had been treated for PTSD and major depression.

In statements received in September 2002, the veteran 
indicated that when he arrived in Vietnam in August 1966, he 
passed soldiers with many broken legs.  He stated that during 
transport from "Da Nag" his plane was hit with a projectile 
but it was able to continue.  He reported that in March 1967 
a comrade did not return, and that one night a mortar round 
crossed his camp.  

In a May 2004 response to a PTSD questionnaire, the veteran 
reported an April 1967 incident where the plane he was riding 
was hit with two "shots" which caused him panic, 
depression, and stress.  He stated that in December 1966 a 
soldier was killed while guarding the company at night which 
he was unable to forget.  

In November 2004 a VA PTSD examination was performed by a 
board of two examiners.  It was indicated that the veteran's 
claims folder and electronic medical records were reviewed 
for the examination. Regarding the veteran's military 
history, it was reported that the veteran was never in a 
combat situation while in Vietnam.  It was reported that the 
veteran delivered supplies and that convoys were attacked on 
several occasions by the enemy.  It was also reported that a 
fellow soldier died while performing patrol duties and that 
the veteran was not present at the incident.  He reportedly 
saw the soldier's body afterward. An incident where a plane 
the veteran was riding in was hit by a projectile was 
reported.  

After reviewing the claims folder, the veteran's clinical 
history and after the mental status examination, it was 
concluded by the examiners that the veteran did not meet 


the DSM-IV criteria to establish a diagnosis of PTSD.  It was 
stated that the veteran was unable to specify and describe a 
traumatic event or incident in service. The situations that 
were described were unpleasant but not traumatic. There was 
no report of feelings of intense fear, helplessness, or 
horror at experiencing the events, nor was there avoidance of 
stimuli associated with trauma, intrusive and persistent 
memories of Vietnam, or distressing thoughts. It was 
indicated that that the examiners were unable to identify 
signs and symptoms of PTSD, and a definite stressor. They 
were unable to establish a link between the stressors and the 
signs and symptoms of the disorder.  The diagnosis was major 
depressive disorder, recurrent, without psychotic features.  

In a June 2005 response to an information request, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
the veteran's occupational specialty and unit assignments 
while in Vietnam to provide personnel and equipment support 
was confirmed.  It was indicated that the soldier named in 
his unit had been killed, but the death was the result of 
non-hostile wounds/injury received received from a vehicle 
crash.  It was reported that they were unable to verify 
convoy attacks reported by the veteran without further 
information.  It was also indicated that the veteran's 
statements that he saw many dead and wounded soldiers, along 
with the reported plane being hit by projectiles were not 
verifiable without specific details.

In a September 2005 addendum, a VA psychiatric examiner 
commented that subsequent to review of the USASCRUR report, 
and verification of the soldier the veteran reported was 
killed, it did not change the previous diagnosis in that the 
symptoms presented and the associated behavior did not 
fulfill the diagnostic criteria for PTSD.

Analysis

The veteran contends that he has PTSD that is a result of 
events that he was subjected to during service in the 
Republic of Vietnam.  Service records confirm the veteran's 
Republic of Vietnam service, yet there is no evidence in the 
record that he served in combat.  

Service connection for PTSD requires medical evidence 
diagnosing the condition and also a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304 (f).  It is imperative to note 
that while the Board may only consider independent medical 
evidence to support its findings, the Board is not required 
to accept the medical authority supporting a claim. It must 
provide its reasons for rejecting such evidence and, more 
important, must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision. 
Colvin v. Derwinski, 1 Vet. App.171 (1991); Hayes v. Brown, 9 
Vet. App. 67 (1996)  

The Board is quite aware that the record includes several 
diagnoses of PTSD. In fact, VA medical records in 1991 reveal 
a provisional diagnosis of PTSD.  However, a definitive 
diagnosis was not provided nor is there evidence of any 
further PTSD treatment or diagnosis by VA. The majority of 
the private PTSD diagnoses are offered by one examiner, and 
those medical statements do not include any information on 
stressors reported by the veteran, if any. At times the 
physician contrasts PTSD versus major depression in his 
diagnosis, which is equivocal.  Further, the private 
physician statements do not include any information regarding 
the required medical link between the veteran's symptoms and 
an in-service stressor.  Also while a physician performed a 
psychiatric examination in July 1999 in conjunction with the 
veteran's Social Security disability claim, and PTSD and 
major depression were diagnosed, the examination made no 
reference to any PTSD stressors and there was no link between 
symptoms and stressors reported. 

At a 1997 personal hearing at the RO, a private physician 
testified that the diagnosis of dysthymia offered by VA was 
incorrect, and that the veteran had PTSD due to reported 
stressors he sustained in service while in Vietnam.  There is 
no indication that the diagnosis offered at the personal 
hearing is based on an examination in compliance with 
38 C.F.R. § 4.125(a).  Further, there is no indication that 
the physician at the hearing had use of the veteran's claims 
folder or that he had reviewed the veteran's medical record.  
In contrast to the above, the record also includes more than 
one VA medical examination report, completed with use of the 


veteran's medical records and claims folder that specifically 
indicates that the veteran does not meet the DSM-IV criteria 
to establish a diagnosis of PTSD. Notwithstanding USASCRUR 
verification of a Vietnam death reported by the veteran, it 
has been consistently indicated by VA clinicians in the 
recent past that they were unable to identify signs and 
symptoms of PTSD, and a definite stressor nor was the veteran 
was able to specify and describe a traumatic event or 
incident in service. The VA medical examinations specify that 
there is no link established by medical evidence, between 
current symptoms and an in-service stressor.  This medical 
evidence is persuasive. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The Board finds that the overall medical 
evidence does not establish a diagnosis of PTSD, nor is there 
a link established by medical evidence between current 
symptoms and an inservice stressor.  

Based on the foregoing, the Board concludes that the VA 
medical data that is shown is more persuasive in the present 
case. The weight of the evidence is against the veteran's 
claim, and service connection for PTSD is not warranted.

II.  Service Connection for Allergies and Hair Loss

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6), 3.313.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, Type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
PCT, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  See Notes 1 
and 2.  

The veteran's service medical records are negative for any 
complaints, treatment, or findings referable to either 
allergies or hair loss.  

At an August 1994 private medical examination of the skin, it 
was reported that the veteran was allergic to sulfa and 
aspirin (ASA). A VA medical examination of the skin in April 
1996 revealed the veteran's compliant of hair loss since age 
24. The pertinent diagnosis was androgenetic alopecia.  

At a VA medical examination of the skin in November 2004, the 
veteran complained of progressive hair loss since service. A 
physical examination revealed male pattern hair loss on the 
scalp.  The diagnosis was androgenetic alopecia.  It was 
noted by the examiner that the veteran's hair loss was not 
related to Agent Orange exposure. 

Analysis 

The veteran served in the Republic of Vietnam, and it is 
claimed that his allergies and hair loss are the result of 
service in Vietnam and exposure to herbicides.  

For purposes of 38 C.F.R. § 3.309(e) the veteran's claimed 
allergies and hair loss, are not presumed diseases eligible 
for service connection due to exposure to 


herbicides. Further, there is no medical evidence that shows 
an etiological relationship between the veteran's claimed 
allergies and hair loss, and his period of military service.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

In order to establish service connection for a disability, 
the following must be present: Medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records are absent for 
complaints, findings, or treatment referable to allergies or 
hair loss.  Further, there is no medical evidence of a nexus 
between any current hair loss or allergies and the veteran's 
service as is required to establish service connection. Based 
on the foregoing it is concluded that the veteran's allergies 
and hair loss were not present in service, and are not 
otherwise related to service, including exposure to 
herbicides while performing active service.  The weight of 
the evidence is against the veteran's claims, and service 
connection for allergies and hair loss is not warranted.   

III.  A Higher Initial Rating for Seborrheic Dermatitis, 
Tinea Pedis and Cruris

In cases where the original rating assigned is appealed, such 
as the case herein, consideration must be given to whether a 
higher rating is warranted at any point during the pendency 
of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

With regard to the veteran's increased rating claim for the 
service-connected seborrheic dermatitis, tinea pedis, and 
cruris the Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the 
pendency of this appeal. See 67 Fed. Reg. 49590-49599 (July 
31, 2002) (effective August 30, 2002) codified at 38 C.F.R. § 
4.118 (2003). The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results. In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. See VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change. The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The veteran's skin disability is non-compensably evaluated 
rather than compensably evaluated as has been mistakably 
indicated in the past.  Pursuant to the old rating criteria 
for eczema, a compensable rating of 10 percent requires 
evidence of exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

According to the revised rating criteria, 38 C.F.R. § 4.118, 
Diagnostic Code 7806 dermatitis or eczema, provides a 10 
percent evaluation for evidence of exposure to at least 5%, 
but less than 20%, of the entire body or at least 5%, but 
less than 20%, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.



A VA medical examination of the skin in April 1996 revealed 
erythematous scaly patches on the upper back and axillae, and 
also on the face and ears.  It was reported that there was 
scale feet with early dystrophic changes on left toenails, 
and mild erythema on the groins. The diagnoses were 
seborrheic dermatitis, tine pedis, tinea manum, and tinea 
unguium.  There was no reported evidence of exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  

At a November 2004 VA medical examination of the skin it was 
reported that the veteran used Lotrimin cream to treat his 
skin disorder.  It was reported that the veteran complained 
of skin itching.  The physical examination revealed scaling 
on both soles and the left palm. There was an erythematous 
arciform patch in the inguinal area, and right side of the 
trunk that was less than 3 percent of the entire skin 
involved. The pertinent diagnoses were tinea pedis, tinea 
corporis, and tinea manus.  

Analysis 

A review of the medical evidence of record does not reflect 
findings that equate to a compensable disability rating for 
seborrheic dermatitis, tinea pedis and cruris, under either 
the old or new rating criteria.  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). The most recent VA medical 
examination does not reveal exfoliation or itching involving 
an exposed surface or extensive area, nor is there evidence 
of exposure to at least 5%, but less than 20%, of the entire 
body or at least 5%, but less than 20%, of exposed areas 
affected; or the need for intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period. 



The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a compensable 
disability evaluation. 38 C.F.R. §  4.7.  
The preponderance of the evidence is against the veteran's 
claim, and entitlement to a compensable initial rating for 
seborrheic dermatitis, tinea pedis and cruris is not 
warranted.  

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans.  
In February 2002 and in March 2004, VA sent a letter 
notifying the veteran of the evidence necessary to establish 
his claims.  The veteran has been informed of what he was 
expected to provide and what VA would obtain on his behalf, 
and asked him to provide VA with any evidence he may have 
pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims.  The duty to assist contemplates that VA will 
help the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and 


testimony.  VA has attempted to obtain all records identified 
by the veteran.  The veteran has not notified VA of any 
additional available relevant records with regard to her 
claim.  The veteran has also been afforded VA medical 
examinations to evaluate his disability claims.  As such, VA 
met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

ORDER

Service connection for PTSD is denied.  

Service connection for allergies and hair loss as a result of 
exposure to herbicides is denied

A higher initial rating seborrheic dermatitis, tinea pedis 
and cruris currently evaluated as noncompensably disabling is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


